Citation Nr: 0030880	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  96-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right hip 
disability

2.  Entitlement to service connection for right foot 
disability.

3.  The propriety of the initial 50 percent evaluation 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD), prior to January 8, 1998.

4.  Entitlement to an increased evaluation for PTSD, current 
rated as 70 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968, 
including combat service in the Republic of Vietnam.

An October 1971 RO rating decision denied service connection 
for weak feet.  The veteran was notified of this 
determination in October 1971 and he did not appeal.

In 1995, the veteran submitted an application to reopen the 
claim for service connection for right and left foot 
disorders, and he submitted claims for service connection for 
bilateral hearing loss, tinnitus, right and left hip 
conditions, a left ankle disability, a low back disorder, and 
PTSD.  This appeal comes to the Board of Veterans' Appeals 
(Board) from February 1996 and later RO decisions that denied 
service connection for bilateral hearing loss, tinnitus, 
right and left hip conditions, right and left foot 
conditions, a left ankle disorder, and a low back disability; 
and that granted service connection for PTSD and assigned a 
50 percent rating for this condition, effective from July 
1995.

In July 1998, the Board determined that the veteran had 
submitted new and material evidence to reopen the claims for 
service connection for right and left foot conditions and 
remanded the case to the RO for additional development.  A 
January 1999 RO rating decision granted service connection 
for degenerative disease of the lumbosacral spine and 
assigned a 40 percent rating for this condition, granted 
service connection for tinnitus and assigned a 10 percent 
evaluation for this condition, granted service connection for 
osteoarthritis of the left hip and assigned a 10 percent 
rating for this condition, and granted service connection for 
bilateral hearing loss and assigned a zero percent rating for 
this condition.  A September 1999 RO rating decision granted 
service connection for a left ankle disorder and assigned a 
10 percent rating for this condition, and granted service 
connection for residuals of a left foot injury and assigned a 
10 percent rating for this condition.  Since service 
connection has been granted for these conditions, the issues 
of service connection for these disabilities are no longer 
for appellate consideration.  

In the January and September 1999 RO rating decisions also 
increased the evaluation for the PTSD from 50 to 70 percent, 
effective from January 8, 1998.  In addition, because the 
veteran has disagreed with the initial rating assigned for 
his PTSD, the Board has recharacterized these claims on the 
title page as involving the propriety of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In addition, in a November 1999 rating action, the RO granted 
the veteran's claim of entitlement to a TDIU, effective 
January 8, 1998.  In taking this action, the RO essentially 
reasoned that the veteran was unemployable due to his PTSD.  
In this regard, the Board points out that the RO's action in 
establishing entitlement to a TDIU based on impairment due to 
the veteran's PTSD does not impact on the Board's 
jurisdiction to consider his claims regarding the propriety 
of the initial 50 and the current 70 percent evaluations 
assigned for this disability.  The Board notes that the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) (Court) 
has held that claims for higher ratings, including on an 
extraschedular basis, are separate and distinct from a total 
rating claim.  See Colayang v. West, 12 Vet. App. 524, 537 
(1999).

Further, the Board notes that, in correspondence dated in 
September 2000, the veteran revoked his authorization to the 
Vietnam Veterans of America to represent him before VA.  A 
review of the record does not show that he has appointed 
another individual or organization to represent him before 
VA.

As a final preliminary matter, the Board notes that the 
veteran's claims for service connection for right hip and 
right foot disabilities are addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
service connection, nor the revised criteria, which became 
effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  The veteran's PTSD was manifested primarily by anxiety, 
depression, nightmares and recollections of experiences in 
Vietnam, paranoia, and constricted affect that produced no 
more than considerable social and industrial impairment or 
reduced occupational and social impairment with reduced 
reliability and productivity at any time prior to January 8, 
1998.

4.  As of January 8, 1998, the PTSD has been manifested by 
depression, anxiety, irritability, agitation with minor 
provocation with episodes of rage, constricted affect, 
nightmares and intrusive recollections of events in Vietnam, 
paranoia, panic attacks, and difficulty in concentration that 
produce severe social and industrial impairment or 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood.  In addition, the record contains medical evidence 
showing that the veteran is totally disabled and thus 
incapable of being employed due to his PTSD.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD, prior to January 8, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.16(c), 4.130, 4.132, Diagnostic Codes 9411 
(1996, 2000).

2.  The criteria for the assignment of a 100 percent 
evaluation for PTSD, effective January 8, 1998, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.16(c), 4.126, 4.130, 4.132, Diagnostic Code 
9411 (1996 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a Higher Rating for PTSD, Initially Assigned a 
50 Percent Evaluation, Effective from July 1995, and a 
70 Percent Evaluation, Effective from January 8, 1998

A.  Factual Background

VA medical records show that the veteran was treated and 
evaluated for psychiatric problems in the 1990's.  The more 
salient medical reports with regard to his claim for a higher 
rating for PTSD are discussed in the following paragraphs.

The veteran underwent a VA psychiatric examination in 
September 1995.  He was alert and oriented in three spheres.  
Speech was normal in rate and volume.  Memory was intact.  
Affect was constricted.  His mood was depressed.  He was 
tearful.  There was no psychomotor agitation or depression.  
He denied suicidal or homicidal ideations.  He denied 
auditory or visual hallucinations.  He denied paranoia.  
Abstractions were good.  Insight and judgment were good.  The 
Axis I diagnosis was PTSD, moderate to severe.

The veteran and his wife testified at a hearing in October 
1996.  The testimony is to the effect that the veteran had 
difficulty with social relations and dealing with customers 
while working as a barber, and that his PTSD was more severe 
than rated by VA.

A report of the veteran's VA psychiatric evaluation in March 
1997 shows that he was coherent.  His mood was depressed and 
he was tearful when relating experiences in Vietnam.  He 
denied auditory and visual hallucinations.  There were no 
suicidal or homicidal ideations.  The Axis I diagnosis was 
PTSD, chronic, delayed, moderate.  The Axis V diagnosis or 
GAF (global assessment of functioning) was 60.

The veteran underwent a VA psychiatric examination in March 
1997.  It was noted that he had been married for 26 years and 
had three grown children.  He reported that he liked to stay 
to himself and was not active in any social or civil group.  
He reported working as a self-employed barber and that his 
daughter was going to take over his business.  He was 
tremulous throughout the interview.  His mood/affect was 
constricted and depressed.  He denied suicidal or homicidal 
ideation.  He denied auditory or visual hallucinations.  He 
was positive for paranoia.  He was not tangential or 
circumstantial.  He was able to abstract and his insight and 
judgment were good.  The Axis I was PTSD with symptoms of 
being tearful and having flashbacks and nightmares of Vietnam 
and combat experiences.  The Axis V diagnosis was 70.  It was 
noted that the veteran was financially independent and able 
to own his own barber business and that he needed therapy and 
medications for anxiety and depression.

The veteran underwent a VA psychiatric evaluation on January 
8, 1998.  It was noted that he received regular outpatient 
treatment and was being treated with anti-depressant and 
anti-anxiety medications.  He continued to have nightmares 
and intrusive thoughts of experiences in Vietnam, 
irritability, temper outbursts, and inability to get along 
with others to the point that he was no longer able to work 
in his barber shop.  It was noted that he was planning on 
giving his business to his daughter, and that he was unable 
to work at the time of this evaluation.  His mood was anxious 
with underlying depression.  There was underlying paranoia, 
but no underlying delusions.  He was oriented in three 
spheres.  His memory was grossly intact for recent and remote 
events.  His insight and judgment were fair.  The assessments 
were PTSD, chronic, delayed, severe; and dysthymic disorder.  
It was recommended that his case be reviewed in order to 
increase the severity of his service-connected disability 
because he was totally disabled and unemployable.

The veteran underwent a VA psychiatric examination in August 
1998.  It was noted that he had been unemployed since January 
1998.  He reported that increased stress and depression had 
made it impossible for him to work regularly.  He was 
persistently irritable, intolerant to customers, frequently 
getting into violent arguments and even, on several 
occasions, throwing customers out of his shop.  He was 
socially isolated.  He suffered from severely impaired sleep.  
He had intrusive recollections and nightmares of experiences 
in Vietnam and often awakened in a state of panic and 
confusion.  He was oriented in 3 spheres.  He was tearful and 
agitated when he recalled battle stressors.  His affect was 
constricted.  His mood was depressed.  He reported 
hallucinations in battle, but denied any since then.  There 
was no disturbance of mental stream, thought or perception 
noted.  His memory was intact.  His concentration was 
impaired.  There were no cognitive deficits.  Insight was 
poor.  Judgment was compromised under stress.  There was 
agitation and aggressiveness when provoked.  The Axis I 
diagnoses were PTSD, and major depressive disorder with 
psychotic features secondary to PTSD.  The GAF was 35.  The 
examiner concluded that the veteran was unable to work, that 
he was stress intolerant, and that he became agitated with 
minor provocation.  It was noted that he had persistent 
depression, episodes of rage, and suspicion and hostility 
towards people of oriental race.  He suffered from severely 
impaired sleep, combat nightmares, intrusive memories, waking 
flashbacks, and excessive startle reactions.  He was anxious 
and avoided crowds.

On an application for increased compensation based on 
unemployability dated in September 1999, the veteran reported 
that he had last work in December 1997.  He reported a high 
school education.  He reported that he was too disabled to 
work because of back, hip, leg, foot, and ankle disorders.  
He reported that he no longer could stand for any length of 
time due to his service-connected disabilities and that he 
was afraid he might hurt someone due to symptoms of his PTSD. 

As noted in the introduction, in a November 1999 rating 
decision, the RO determined that the veteran was entitled to 
a total rating for compensation purposes based on 
unemployability caused by his service-connected PTSD.

B.  Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  In view 
of the Board's action, as explained below, a remand to 
consider "staged rating" is unnecessary.

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective from November 7, 1996.  61 Fed. Reg. 
52695-52702 (Oct. 8, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

A.  Evaluation prior to January 8, 1998

The reports of the veteran's VA psychiatric evaluations in 
1995 and 1997 indicate that the veteran was working as a 
barber and that he was married with three grown children.  
The evidence indicates that he was socially isolated and that 
his PTSD was manifested primarily by anxiety, depression, 
nightmares and recollections of experiences in Vietnam, 
paranoia, and constricted affect.

The Board notes the testimony of the veteran and his wife in 
1996 to the effect that the PTSD was more severe than rated 
by VA, but his GAF scores on reports of VA psychiatric 
evaluations in March 1997 were 60 and 70.  A GAF of 60 is 
indicative of moderate difficulty in social or occupational 
functioning under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's PTSD.  The 
Court defines GAF and cites to the DSM-IV in Richard v. 
Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. § 4.125, 
effective prior to or as of November 7, 1996.  A GAF score of 
70 is indicates of mild difficulty in social or occupational 
functioning.

After consideration of all the evidence, the Board finds that 
the evidence does not show PTSD symptoms that produce more 
than considerable social and industrial impairment or reduced 
occupational and social impairment with reduced reliability 
and productivity at any time prior to the veteran's VA 
psychiatric evaluation on January 8, 1998.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's PTSD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation higher than 50 percent, prior 
to January 8, 1998, on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no showing the disability 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
from the grant of service connection to prior to January 8, 
1998.  Moreover, the condition was not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  Evaluation since January 8, 1998

The reports of the veteran's VA psychiatric examinations on 
January 8, 1998, and August 1998 show that the veteran has 
not worked since January 1998 and that his PTSD symptoms 
included agitation with minor provocation, depression, 
anxiety, irritability with episodes of rage, nightmares and 
intrusive thoughts of experiences in Vietnam, and excessive 
startle reactions.  The reports of these examinations 
indicate that the PTSD was severe and that the veteran was 
unable to work due to worsening PTSD manifestations.  A GAF 
of 35 was noted on the report of the August 1998 VA 
psychiatric examination   A GAF of 35 is indicative of major 
impairment in several areas such as work, family relations, 
judgment, thinking or mood DSM III or DSM IV noted above.  As 
such, because the evidence shows that he is demonstrably 
unable to obtain or retain employment, a 100 percent 
evaluation pursuant to the criteria formerly contained 
Diagnostic Code 9411 is warranted.  See Johnson, 7 Vet. App. 
at 97; 38 C.F.R. § 4.16(c).  Moreover, in reaching this 
determination, the Board observes that this finding is 
consistent with the RO's November 1999 grant of entitlement 
to a TDIU.  In that decision, the RO essentially reasoned 
that his PTSD alone was sufficient to render him 
unemployable.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher rating for PTSD, initially evaluated as 50 percent, 
effective from July 1995.  Effective from January 8, 1998, 
however, the Board finds that the veteran's PTSD warrants a 
total schedular evaluation.  Finally, because the 50 and 100 
percent evaluations represent the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial evaluation for PTSD, in excess 
of 50 percent rating prior to January 8, 1998, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 100 percent rating for PTSD, 
effective January 8, 1998, is granted.



REMAND

Also before the Board are the veteran's claims for service 
connection for right hip and right foot disabilities.  The 
evidence of record shows that the veteran had active service 
from March 1966 to March 1968, including service in Vietnam.  
These documents indicate that he received various medals, 
including the Presidential Unit Citation, and that he is a 
combat veteran.  

The veteran asserts that he suffers from chronic right hip 
and right foot disabilities that are related to his period of 
military service.  After a careful review of the post-service 
medical evidence, it is unclear to the Board whether the 
veteran suffers from chronic right hip and/or right foot 
disabilities and whether such disabilities are related to his 
period of military service.

In this regard, the Board notes that the requirement that a 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist has recently been repealed.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Moreover, in light of the veteran's testimony, 
the Board concludes that these claims must be remanded for 
further development, to include a contemporaneous and 
thorough VA examination that includes a medical opinion 
regarding whether it is at least as likely as not that the 
veteran has any chronic right hip or right foot disability 
that is related to his period of service.  See Pond v. West, 
12 Vet. App. 341, 346 (1999).  

In addition, the Board observes that, in adjudicating these 
claims, the RO has not, to date, considered the application 
of 38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the foregoing, in reconsidering this 
issue, the RO must specifically consider that law and 
regulation.  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of treatment pertaining to the 
veteran.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any right hip and/or right foot 
disabilities found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any right hip or right foot 
disability found to be present is 
etiologically related to the veteran's 
presumed right hip and right foot 
injuries sustained during his period of 
military service.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  Upon the completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should 
readjudicate the veteran's claims for 
service connection for right hip and 
right foot disabilities in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (2000).  

5.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



